         Case 2:19-cv-05346-WB Document 27 Filed 07/20/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ATAIN INSURANCE CO.,                                     CIVIL ACTION
              Plaintiff,

              v.

XCAPES AND CRAIG LESSER,                                 NO. 2:19-cv-05346
              Defendants.

                                          ORDER

       AND NOW, this 20th day of July, 2020, upon consideration of Plaintiff’s Motion for

Judgment on the Pleadings (ECF 22), Defendants’ Response (ECF 24), and Plaintiff’s Reply

thereto (ECF 25), IT IS ORDERED that Plaintiff’s motion is GRANTED.


                                                  BY THE COURT:


                                                  /s/Wendy Beetlestone, J.

                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
